Citation Nr: 1428625	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  10-44 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for peripheral neuropathy of the right lower extremity, currently rated as 20 percent disabling.
 
2.  Entitlement to an increased disability rating for peripheral neuropathy of the left lower extremity, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from September 1965 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. Jurisdiction has since been transferred to the St. Petersburg, Florida RO. 

In December 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file. The claim was previously remanded by the Board in March 2013.  

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an increased disability rating for the service connected peripheral neuropathy of the right and left lower extremities.  After a careful review of the evidence of record, the Board finds that additional development is needed prior to deciding the claim.

Pursuant to the Board's prior Remand, the Veteran was afforded a VA examination to address the severity of his disabilities in May 2013.  Since that examination, the Veteran has reported an increase in symptoms attributed to these disabilities.  Specifically, in a May 2014 letter, the Veteran asserts that his bilateral lower extremity neuropathy has dramatically worsened over the past years, to the point where he has little or no balance and is being transported by wheelchair.  He further states that his walking ability is near zero.  He cites a recent incident wherein he fell and broke his rib which he contends was due to his bilateral neuropathy of the lower extremities.  Private treatment records form the Pinnacle Medical Center, dated in April 2014, show that the Veteran was treated for rib injuries and fractures.  

The VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased symptomatology since the most recent examination in May 2013, the Board finds that an additional VA examination is necessary to determine the current nature and extent of this service-connected disability.  Indeed, the Veteran described symptomatology in his May 2014 letter which suggests there has been an increased in the severity of the neuropathy of the bilateral lower extremities.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA neurological examination to determine the current level of severity of the Veteran's service connected peripheral neuropathy of the right and left lower extremities. To the extent possible, the examiner should differentiate between neurological and orthopedic manifestations affecting the Veteran's gait. 

The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the bilateral lower extremities under the applicable rating criteria.  The examiner should also comment as to the impact of the peripheral neuropathy on the Veteran's daily activities.  In particular, the examiner should discuss the impact, if any, that these disabilities have on his employability.  If it is not possible to do so, the examiner should so state. 

A complete rationale should be provided for any opinion expressed. 

2.  The RO/AMC should then readjudicate the claims in light of all of the evidence of record on the merits.  If the claims remains denied, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



